August 5, 2014




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                         REGENIA BECHEM, Appellant

NO. 14-13-00729-CV                          V.

  RELIANT ENERGY RETAIL SERVICES, LLC AND COMERICA BANK,
                           Appellees
               ________________________________

      This cause, an appeal from the judgment in favor of appellees, Reliant
Energy Retail Services, LLC and Comerica Bank, signed June 14, 2013, was heard
on the transcript of the record. We have inspected the record and find error in the
judgment. We therefore order the judgment of the court below REVERSED and
REMAND the cause for proceedings in accordance with the court’s opinion.

       We further order that all costs incurred by reason of this appeal be paid
jointly and severally by appellees, Reliant Energy Retail Services, LLC and
Comerica Bank.

      We further order this decision certified below for observance.